DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20190247087 A1) in view of McLawhorn (US 201601705043 A1).
Regarding claim 1, Brown teaches a handheld dissector (Fig. 6A-7C; system for accessing central nervous system 600), comprising: a handle (Fig. 7A; stabilization bar 652) including an elongated cuff (Fig. 6A; expandable access port 610, described in Para. [0236] as being similar in form and function to other expandable tubular access sheaths disclosed within other embodiments of the application) disposed at a distal end thereof, the elongated cuff defining an opening (Fig. 6E; expandable conduit 614) extending therethrough configured to receive a tissue specimen (Para. [0236] discusses the device having an expandable configuration to allow access to tissue of a patient for the purpose of aiding 612 contains second adjustment mechanism 622 which may be utilized to adjust the position of tines 616 such as in shifting or pivoting manners), the crimp ring configured to support a plurality of insulative tubes (Para. [0237] discusses the expandable conduit 614 as including a plurality of arms or tines 616 disposed circumferentially about the housing 612, Para. [0215]- [0217] discusses the sleeve as being comprised of a polymeric material and the axial support members, later described as tines, are described as being embedded within the sleeve) arranged in an array-like manner (Para. [0237] discusses the manner in which the tines are disposed circumferentially about the housing 612 describing the tines as being evenly spaced about the housing) along an inner peripheral surface (Para. [0238] discusses sleeve 618 as extending along the tines 616 and/or expandable conduit 614) of the elongated cuff, each tube configured to insulate a wire (Para. [0237] discusses the tines 616 as taking the form of wires) disposed therein and configured to extend from a distal end thereof, the crimp ring electrically coupled to each wire. 
However, Brown fails to teach a distal end configured to receive a return ring; an active lead extending through the handle and operably coupled to the crimp ring and, in turn, each wire; a return lead extending through the handle and operably coupled to the return ring; and an activation switch configured to selectively energize the dissector.
McLawhorn teaches an electrosurgical medical system and method for withdrawing target tissue in which a proximal bias is being applied. McLawhorn further teaches a distal end (Fig. 1; distal chamber 112 of electrosurgical device 102) configured to receive a return ring (Fig. 1; electrode assembly 126 includes a continuous ring shaped return electrode 126b); an active lead extending through the handle and operably coupled to the crimp ring (Fig. 1; electrode assembly 126 includes a continuous ring shaped active electrode 126a and Para. [0050] discusses the active electrode distal the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of McLawhorn into the device of Brown as McLawhorn teaches (Para. [0014]) the benefit of using electrosurgical energy on tissue being excised from the body, as allowing for both cutting and coagulating of the bleeding tissue.
Regarding claim 2, Brown further teaches the dissector according to claim 1 wherein the plurality of insulative tubes are made from at least one of plastic or ceramic (Para. [0044] discusses the device as including a polymeric sleeve and a stent like lattice coupled to the stent like lattice).  
Regarding claim 5, Brown further teaches the dissector according to claim 1 wherein the crimp ring mechanically secures the insulative tubes around an inner periphery thereof (Para. [0236] discusses the access port 610 as containing housing 612 which is coupled to expandable conduit 614 through the use of tines 616).  
Regarding claim 7, Brown teaches a handheld dissector (Fig. 6A-7C; system for accessing central nervous system 600), comprising: a handle (Fig. 7A; stabilization bar 652) including an elongated cuff (Fig. 6A; expandable access port 610, described in Para. [0236] as being similar in form and function to other expandable tubular access sheaths disclosed within other embodiments of the application) disposed at a distal end thereof, the elongated cuff defining an opening (Fig. 6E; expandable conduit 614) extending therethrough configured to receive a tissue specimen (Para. [0236] discusses the device having an expandable configuration to allow access to tissue of a patient for the purpose of aiding visualizations, diagnosis or providing access for another device), the elongated cuff including: a proximal 612 describing the tines as being evenly spaced about the housing) manner along an inner peripheral surface of the elongated cuff, each tube configured to insulate (Para. [0237] discusses the expandable conduit 614 as including a plurality of arms or tines 616 disposed circumferentially about the housing 612, Para. [0215]- [0217] discusses the sleeve as being comprised of a polymeric material and the axial support members, later described as tines, are described as being embedded within the sleeve) a wire (Para. [0237] discusses the tines 616 as taking the form of wires) disposed therein and configured to extend from a distal end thereof.
However Brown fails to teach a distal end configured to receive a return ring; an active lead extending through the handle and operably coupled to each wire; a return lead extending through the handle and operably coupled to the return ring; and an activation switch configured to selectively energize the dissector.  
McLawhorn teaches an electrosurgical medical system and method for withdrawing target tissue which a proximal bias is being applied. McLawhorn further teaches and a distal end (Fig. 1; distal chamber 112 of electrosurgical device 102) configured to receive a return ring (Fig. 1; electrode assembly 126 includes a continuous ring shaped return electrode 126b); an active lead extending through the handle and operably coupled to the crimp ring (Fig. 1; electrode assembly 126 includes a continuous ring shaped active electrode 126a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of McLawhorn into the device of Brown as McLawhorn teaches (Para. [0014]) the benefit of using electrosurgical energy on tissue being excised from the body, as allowing for both cutting and coagulating of the bleeding tissue.
Regarding claim 8, Brown further teaches the dissector according to claim 7, wherein the plurality of insulative tubes are made from at least one of plastic or ceramic (Para. [0044] discusses the device as including a polymeric sleeve and a stent like lattice coupled to the stent like lattice).  

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20190247087 A1) in view of McLawhorn (US 201601705043 A1) further in view of Do (US 20170056065 A1).
Regarding claim 3, Brown/McLawhorn teaches the dissector according to claim 1 however fails to teach the dissector wherein the opening includes a chamfered edge along an inner periphery thereof.  
Do teaches a guard for providing a cut resistant pathway through a body orifice. Do further teaches the guard wherein the opening includes a chamfered edge along an inner periphery thereof (Fig. 1-4; top flange 30 and bottom flange 32)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Do into the device of Brown/McLawhorn as Do teaches the benefit (Para. [0006]) of the flanges at the distal and proximal end of the guard for the purpose of increasing anchoring ability. 
Regarding claim 9, Do further teaches the guard wherein the opening includes a chamfered edge along an inner periphery thereof (Fig. 1-4; top flange 30 and bottom flange 32
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Do into the device of Brown/McLawhorn as Do teaches the benefit (Para. [0006]) of the flanges at the distal and proximal end of the guard for the purpose of increasing anchoring ability. 

Claims 4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20190247087 A1) in view of McLawhorn (US 201601705043 A1) further in view of Ladtkow (US 20120330307 A1).
Regarding claim 4, Brown/McLawhorn teaches the dissector according to claim 1, however fails to teach the dissector wherein the active and return leads operable couple to corresponding connectors disposed on the handle that are adapted to connect to a generator via a plug.  
Ladtkow teaches an electrosurgical instrument including a housing configured to connect to a source of bipolar electrosurgical energy and an electrode body coupled to the elongated housing. 
Ladtkow further teaches the electrosurgical instrument wherein the active and return leads operable couple to corresponding connectors disposed on the handle that are adapted to connect to a generator via a plug  (Fig. 1; plug assembly 400).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Ladtkow into the device of Brown/McLawhorn as Ladtkow teaches (Para. [0011]) the benefit of using a plug for connecting the device as allowing the device to be removably coupled as desired.  
Regarding claim 6, Brown/McLawhorn teaches the dissector according to claim 1, however fails to teach the dissector wherein the activation switch is disposed on the handle.  
Ladtkow further teaches the instrument wherein the activation switch is disposed on the handle.  
It would have been obvious to further incorporate the teachings of Ladtkow into the instrument of Brown/McLawhorn as Ladtkow teaches (Para. [0007]) the benefit of allowing the surgeon to control the device to achieve a desired surgical effect. 
Regarding claim 10, Brown/McLawhorn teaches the dissector according to claim 7 wherein the active and return leads operable couple to corresponding connectors disposed on the handle that are adapted to connect to a generator via a plug.  
Ladtkow further teaches the electrosurgical instrument wherein the active and return leads operable couple to corresponding connectors disposed on the handle that are adapted to connect to a generator via a plug  (Fig. 1; plug assembly 400).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Ladtkow into the device of Brown/McLawhorn as Ladtkow teaches (Para. [0011]) the benefit of using a plug for connecting the device as allowing the device to be removably coupled as desired.  
Regarding claim 11, Brown/McLawhorn teaches the dissector according to claim 7 wherein the activation switch is disposed on the handle.  
Ladtkow further teaches the instrument wherein the activation switch is disposed on the handle.  
It would have been obvious to further incorporate the teachings of Ladtkow into the instrument of Brown/McLawhorn as Ladtkow teaches (Para. [0007]) the benefit of allowing the surgeon to control the device to achieve a desired surgical effect. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794